*547Order, Supreme Court, New York County (Joan M. Kenney, J.), entered November 16, 2011, which, insofar as appealed from, in this action for personal injuries, denied defendant Silk Nail Corp.’s motion to vacate the note of issue and certificate of readiness, unanimously affirmed, without costs.
Supreme Court properly denied Silk Nail Corp.’s motion because its answer had been stricken by the court’s prior order. Accordingly, Silk Nail Corp. was not entitled to any further discovery (see Hall v Penas, 5 AD3d 549 [2004]), including discovery “in preparation for an appearance at inquest” (Yeboah v Gaines Serv. Leasing, 250 AD2d 453, 454 [1998]; see Gray v Jaeger, 57 AD3d 303 [2008]). Silk Nail Corp.’s attempt to relitigate the merits of the order striking its answer is improper as no appeal was taken from that order, and the time in which to seek reargument or to take an appeal from that order has long since lapsed (CPLR 2221 [d] [3]; 5513). Concur — Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.